WOODLEY, Judge.
The conviction is for the violation of Art. 5221 b-14, V.A.C.S.; the punishment, a fine of $30.
The information is fatally defective. It does not conclude “against the peace and dignity of the State” as required by Art. 414, V.A.C.C.P. and Art. V, Sec. 12, of the Constitution of Texas.
See Reese v. State, 139 Texas Cr. Rep. 593, 141 S.W. 2d 949, and other authorities listed under Art. V, Sec. 12, Note 5, Vernon’s Annotated Constitution of Texas, and Art. 414, Note 14, V.A.C.C.P.
The judgment is reversed and the cause is remanded.